DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
2.	Claim 5 is objected to because of the following informalities:  the limitation  “the buffer component comprising at least one of aluminum and aluminum oxide”   is improper alternative claiming. Alternative claiming may be set forth as "a material (or at least one material) selected from the group consisting of A, B, and C" or "wherein the material is (or is at least one of) A, B, or C" see MPEP 2173.05(h). For the purpose of this Office Action, the limitation has been interpreted as “the buffer component comprising at least one of aluminum or aluminum oxide”.
 Appropriate correction is required.
3.	Claim 7 is objected to because of the following informalities:  the limitation “the metal component is in the form of a catalytic particle core of at least one of a metal and an oxide of the metal” is improper alternative claiming. Alternative claiming may be set forth as "a material (or at least one material) selected from the group consisting of A, B, and C" or "wherein the material is (or is at least one of) A, B, or C" see MPEP 2173.05(h). For the purpose of this Office Action, the limitation has been interpreted as “the metal component is in the form of a catalytic particle core of at least one of a metal or an oxide of the metal”.   Appropriate correction is required.
Claim Rejections - 35 USC § 112
4.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

5.	Claim 24 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. From the instant specification “in some embodiments, the molar ratio of the buffer component to the metal component in the particles ranges from about 0.01:1 to about 2:1” ([0051] US 2020/0207625).  However, the recitation in claim  24  is not supported.
6.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


7.	Claim 7 is  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
8.	Claim 7 recites the limitation "the metal component is in the form of a catalytic particle core " in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.  For the purpose of this Office Action, the limitation has been interpreted as "the metal component is in a form of a catalytic particle core ".
9.	Claim 7 recites the limitation "the buffer component is in the form of a buffer layer " in lines 3-4.  There is insufficient antecedent basis for this limitation in the claim. For the purpose of this Office Action, the limitation has been interpreted as "the buffer component is in a form of a buffer layer ".
Claim Rejections - 35 USC § 102
10.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
11.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


12.	Claim(s) 1, 2, 4, 5, 7, 8, 12, 13, 16, 21,  and 22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tour et al. WO 2013/119295 as cited in IDS dated 2/26/21 with citations from equivalent (US 2014/0313636).
Regarding claim 1, Tour discloses a method (abstract) comprising: providing a substrate having a substrate surface (such as a copper foil, [0005]); wetting the substrate surface with a catalyst solution having: a liquid([0007], [0085]); and catalyst  nanoparticles in the liquid([0085]), each catalyst nanoparticle  including: a metal component([0007], [0085]); and a buffer component surrounding the metal component([0088]-[0089]); applying a carbon source on the  substrate surface([0004]); and growing carbon nanotubes on the substrate surface([0004]).  
Regarding claim 2, Tour discloses all of the claim limitations as set forth above. Tour further discloses  the metal component consists essentially of iron([0007]).  
Regarding claim 4, Tour discloses all of the claim limitations as set forth above. Tour further discloses the buffer component comprising buffer particles([0089]).  
Regarding claim 5, Tour discloses all of the claim limitations as set forth above. Tour further discloses the buffer component comprising at least one of aluminum or aluminum oxide([0089]).  
Regarding claim 7, Tour discloses all of the claim limitations as set forth above. Tour further discloses the metal component is in a form of a catalytic particle core of at least one of a metal or an oxide of the metal([0085]-[0086]), and wherein the buffer component is in a form of a buffer layer on a surface of the catalytic particle core of the oxide of the metal([0088]-[0090]).  
Regarding claim 8, Tour discloses all of the claim limitations  as set forth above. Tour further discloses  the metal component comprises a metal-component surface and the buffer component comprises buffer particles on the metal-component surface ([0089], [0206]).  
Regarding claim 12, Tour discloses all of the claim limitations as set forth above. Tour further discloses  the  substrate surface is porous([0005]).  
Regarding claim 13, Tour discloses all of the claim limitations as set forth above. Tour further discloses  the substrate comprises a porous metal([0005]).  
Regarding claim 16, Tour discloses  a method for growing carbon nanotubes on a substrate surface(abstract), the method comprising: wetting the substrate surface with a catalyst solution having: a liquid([0004]-[0005], [0007], [0085]); catalyst nanoparticles in the liquid([0085]); and buffer nanoparticles in the liquid([0085], [0088]-[0089]); applying a carbon source to the substrate surface([0004]); and growing carbon nanotubes from the catalyst nanoparticles on the substrate surface([0004]).  
Regarding claim 21, Tour discloses all of the claim limitations as set forth above. Tour further discloses  the substrate surface comprises a layer of graphene([0004]).  
Regarding claim 22, Tour discloses all of the claim limitations as set forth above. Tour further discloses  the wetting wets the layer of graphene([0007]).  
Claim Rejections - 35 USC § 103
13.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
14.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
15.	Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tour et al. WO 2013/119295 as cited in IDS dated 2/26/21 with citations from equivalent (US 2014/0313636) as applied to claim 1 above in view of Liu et al. (US 2014/0065447).
Regarding claim 3, Tour discloses all of the claim limitations as set forth above. Tour does not disclose   the metal component comprises a metal oxide.
Liu teaches electrode 100 includes substrate 110 upon which a carbon nanostructure (CNS) 120 is grown with the aid of nanoparticle catalysts 105(Fig. 1, [0025]). Liu teaches a method of making a carbon nanotube hybrid material ([0008]), wherein the catalyst material can include transition metal in the form of  oxides ([0036], [0068]).  
It would have been obvious to one of ordinary skill in the art to  substitute the metal component of Tour with a metal oxide as taught by Liu in order to aid carbon nanostructure growth.  
16.	Claims 6 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tour et al. WO 2013/119295 as cited in IDS dated 2/26/21 with citations from equivalent (US 2014/0313636) as applied to claim 1 above.
Regarding claim 6, Tour discloses all of the claim limitations as set forth above. Tour discloses the buffer component comprising aluminum oxide([0089]) but does not explicitly disclose  amorphous aluminum oxide.  
It would have been obvious to one of ordinary skill in the art to provide in the method of Tour, the buffer component comprising amorphous aluminum oxide, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. MPEP 2144.07.  
Regarding claim 10, Tour discloses all of the claim limitations as set forth above. Tour  discloses to introduce the direct contact between a graphitic substrate and the CNTs, there was typically no buffer layer, which results in low surface area multi-walled CNT growth([0153]) but does not explicitly disclose a molar ratio of the metal component to the buffer component is 1:1.  
It would have been obvious to one of ordinary skill in the art to provide  a molar ratio of the metal component to the buffer component is 1:1 in order to balance contact between a graphitic substrate and the CNTs and multi-walled CNT growth, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. MPEP §2144.05 (II-A).
17.	Claims 9, 14, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tour et al. WO 2013/119295 as cited in IDS dated 2/26/21 with citations from equivalent (US 2014/0313636) as applied to claim 1 above in view of Bahattab et al. (US 2012/0114550).
Regarding claim 9, Tour discloses all of the claim limitations as set forth above. Tour discloses  the metal component consists essentially of iron and the buffer component consists essentially of aluminum-oxide particles([0206]) but does not disclose the metal component consists essentially of iron oxide.
Bahattab teaches methods and systems of preparing a catalyst to be used in the synthesis of carbon nanotubes through chemical vapor deposition (abstract).  Bahattab teaches  a γ-Al2O3-supported iron oxide pre-catalyst 110 (Fig. 1, [0020]).
It would have been obvious  to one of ordinary skill in the art to substitute the metal component in Tour with the metal component consists essentially of  iron oxide as taught by Bahattab in order to be used in the synthesis of carbon nanotubes.
Regarding claim 14, Tour discloses all of the claim limitations as set forth above. Tour discloses carbon nanotubes are grown on graphene films by heating ([0009]) but does not disclose  the metal component comprising an oxide of a metal, the method further comprising heating the wetted substrate surface to convert the oxide of the metal to the metal.
  Bahattab teaches methods and systems of preparing a catalyst to be used in the synthesis of carbon nanotubes through chemical vapor deposition (abstract).  Bahattab teaches  a γ-Al2O3-supported iron oxide pre-catalyst 110 (Fig. 1, [0020]). Bahattab teaches this pre-catalyst was then placed in a ceramic boat, located in a horizontal electrical CVD furnace([0034]). Bahattab teaches the catalyst was flushed for 30 min under a steady hydrogen flow at room temperature, the temperature was then gradually raised to 650° C. and this temperature was maintained for two hours for the reduction of iron oxide to iron metal, and hence, the obtainment of γ-Al2O3-supported iron catalyst([0034]).
It would have been obvious to one of ordinary skill in the art to substitute the metal component of Tour with the metal component comprising an oxide of a metal, the method further comprising heating to convert the oxide of the metal to the metal as taught by Bahattab in order to be used in the synthesis of carbon nanotubes.
Regarding claim 15,  modified Tour discloses all of the claim limitations as set forth above.  Modified Tour discloses  the buffer component comprising AlOx (Tour [0089]), the method further comprising heating the wetted substrate surface to convert the AlOx to A12O3 (Tour [0009]).  
18.	Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tour et al. WO 2013/119295 as cited in IDS dated 2/26/21 with citations from equivalent (US 2014/0313636) as applied to claim 1 above in view of Yamamoto et al. (US 2014/0054179).
Regarding claim 11, Tour discloses all of the claim limitations as set forth above. Tour does not disclose the catalyst nanoparticles further comprising  a passivation layer.  
Yamamoto teaches carbon fibers synthesized by supported catalyst ([0002]).  Yamamoto teaches to the solution containing a catalyst metal element, a dispersing agent or a surfactant (preferably cationic surfactant, anionic surfactant) may be added for the purpose of improving dispersibility of the catalyst metal element([0045]).
It would have been obvious to one of ordinary skill in the art to add to the catalyst nanoparticles of Tour, a passivation layer as taught by Yamamoto in order to improve dispersibility of the catalyst.
19.	Claims 17, 25 and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tour et al. WO 2013/119295 as cited in IDS dated 2/26/21 with citations from equivalent (US 2014/0313636) as applied to claim 16 above in view of Bahattab et al. (US 2012/0114550).
Regarding claim 17, Tour discloses all of the claim limitations as set forth above. Tour discloses carbon nanotubes are grown on graphene films by heating ([0009]) but does not disclose  further comprising reducing the catalyst nanoparticles on the substrate surface after the wetting.
  Bahattab teaches methods and systems of preparing a catalyst to be used in the synthesis of carbon nanotubes through chemical vapor deposition (abstract).  Bahattab teaches  a γ-Al2O3-supported iron oxide pre-catalyst 110 (Fig. 1, [0020]). Bahattab teaches this pre-catalyst was then placed in a ceramic boat, located in a horizontal electrical CVD furnace([0034]). Bahattab teaches the catalyst was flushed for 30 min under a steady hydrogen flow at room temperature, the temperature was then gradually raised to 650° C. and this temperature was maintained for two hours for the reduction of iron oxide to iron metal, and hence, the obtainment of γ-Al2O3-supported iron catalyst([0034]).
It would have been obvious to one of ordinary skill in the art to modify the method of  Tour with further comprising reducing the catalyst nanoparticles on the substrate surface after the wetting as taught by Bahattab in order to  synthesize  carbon nanotubes.
Regarding claim 25, Tour discloses all of the claim limitations as set forth above. Tour discloses applying the carbon source to the substrate surface ([0004]) and carbon nanotubes are grown on graphene films by heating ([0009]) but does not disclose the catalyst nanoparticles comprise Fe3O4, the method further comprising reducing the Fe3O4 on the substrate surface before applying the carbon source to the substrate surface.  
 Bahattab teaches methods and systems of preparing a catalyst to be used in the synthesis of carbon nanotubes through chemical vapor deposition (abstract).  Bahattab teaches  a γ-Al2O3-supported iron oxide pre-catalyst 110 (Fig. 1, [0020]). Bahattab teaches this pre-catalyst was then placed in a ceramic boat, located in a horizontal electrical CVD furnace([0034]). Bahattab teaches the catalyst was flushed for 30 min under a steady hydrogen flow at room temperature, the temperature was then gradually raised to 650° C. and this temperature was maintained for two hours for the reduction of iron oxide to iron metal, and hence, the obtainment of γ-Al2O3-supported iron catalyst([0034]).
It would have been obvious to one of ordinary skill in the art to modify the method of  Tour with the catalyst nanoparticles comprise Fe3O4, the method further comprising reducing the Fe3O4 as taught by Bahattab in order to  synthesize  carbon nanotubes.
Regarding claim 26, modified Tour discloses all of the claim limitations as set forth above. Modified Tour further discloses  the buffer nanoparticles comprise AlOx (Tour [0089]).  
20.	Claims 18 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tour et al. WO 2013/119295 as cited in IDS dated 2/26/21 with citations from equivalent (US 2014/0313636) as applied to claim 16 above in view of Yamamoto et al. (US 2014/0054179).
Regarding claim 18, Tour discloses all of the claim limitations as set forth above. Tour does not disclose  the catalyst solution further having a dispersing agent.
  Yamamoto teaches carbon fibers synthesized by supported catalyst ([0002]).  Yamamoto teaches to the solution containing a catalyst metal element, a dispersing agent or a surfactant (preferably cationic surfactant, anionic surfactant) may be added for the purpose of improving dispersibility of the catalyst metal element([0045]).
It would have been obvious to one of ordinary skill in the art to add to the catalyst solution of Tour, a dispersing agent as taught by Yamamoto in order to improve dispersibility of the catalyst.
Regarding claim 19, modified Tour discloses all of the claim limitations as set forth above. Modified Tour discloses  the dispersing agent comprises a surfactant(Yamamoto [0045]).  
21.	Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tour et al. WO 2013/119295 as cited in IDS dated 2/26/21 with citations from equivalent (US 2014/0313636)   in view of Yamamoto et al. (US 2014/0054179) as applied to claims 16, 18, and 19 above  in further view of Brooks et al. (US2011/0039692).
Regarding claim 20, modified Tour discloses all of the claim limitations as set forth above. Modified Tour does not disclose  the surfactant comprises oleic acid.
Brooks teaches nanocomposite support materials (title).    Brooks teaches a method of preparing a supported catalyst composition comprising the steps of providing a first organic component containing a support metal component, providing an aqueous solution containing a catalyst metal, and contacting the aqueous solution with the first organic component to form an emulsion phase ([0036]). Brooks teaches the first organic component comprises a surface active agent ([0036]).  Brooks teaches the method can utilize as a surface-active agent single and double-tailed cationic, anionic and non-ionic components and these components can include, for example, one or more members selected from the group consisting of AOT, lecithin, oleic acid ([0038]).
It would have been obvious to one of ordinary skill in the art to add to the catalyst solution of modified Tour, the surfactant comprises oleic acid as taught by Brooks as obvious to try choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success. See MPEP 2143.
22.	Claims 23, 24,  and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tour et al. WO 2013/119295 as cited in IDS dated 2/26/21 with citations from equivalent (US 2014/0313636)   as applied to claim 16 above.
Regarding claim 23, Tour discloses all of the claim limitations as set forth above. Tour does not explicitly disclose the buffer nanoparticles comprise molecular clusters.
It would have been obvious to one of ordinary skill in the art to provide   the buffer nanoparticles comprise molecular clusters, since a change in shape of the configuration of the buffer nanoparticles is a matter of design choice. MPEP 2144.04 IVB.
Regarding claim 24, Tour discloses all of the claim limitations as set forth above. Tour discloses  the catalyst nanoparticles comprise Fe ([0007]) and the buffer nanoparticles comprise Al ([0007], [0088]), to introduce the direct contact between a graphitic substrate and the CNTs, there was typically no buffer layer, which results in low surface area multi-walled CNT growth([0153]) but does not explicitly disclose at a molar ratio of at least Al:Fe of 1:3.  
It would have been obvious to one of ordinary skill in the art to provide  a molar ratio of at least Al:Fe of 1:3 in order to balance contact between a graphitic substrate and the CNTs and multi-walled CNT growth, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. MPEP §2144.05 (II-A).
Regarding claim 27, Tour discloses all of the claim limitations as set forth above. Tour discloses  the catalyst nanoparticles have a diameter([0007]),  but does not explicitly disclose wherein the diameter of a majority of the catalyst nanoparticles is between five nanometers and ten nanometers.
It would have been obvious to one of ordinary skill in the art to provide the diameter of a majority of the catalyst nanoparticles is between five nanometers and ten nanometers, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. MPEP §2144.05 (II-A).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTORIA HOM LYNCH whose telephone number is (571)272-0489. The examiner can normally be reached 7:30 AM - 4:30 PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 571-270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VICTORIA H LYNCH/Primary Examiner, Art Unit 1724